Citation Nr: 1402231	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-37 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent prior to July 19, 2010, and in excess of 20 percent thereafter, for degenerative disc and joint disease of the lumbosacral spine with spinal stenosis (low back disability). 

2.  Entitlement to an evaluation in excess of 10 percent prior to April 30, 2013, and in excess of 20 percent thereafter, for right lumbar radiculopathy.  



ATTORNEY FOR THE BOARD

K. Fitch, Counsel







INTRODUCTION

The Veteran had active service from December 1976 to January 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the New York, New York, regional office (RO) of the Department of Veterans Affairs (VA).  

The record shows that the evaluation for the Veteran's low back disability was increased from 10 percent to 20 percent during the course of the appeal.  She has specifically noted that she is not satisfied with the effective date of this increase, and requests that it be at least from the date of her November 2007 claim; however, she has not specifically stated that she is satisfied with the 20 percent evaluation.  A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, as a 100 percent evaluation is not in effect for any portion of the Veteran's claim, her claim remains on appeal.  

This matter was remanded in February 2013 for additional development.  In that decision, the Board noted that the issues of entitlement to an increased evaluation for sinusitis and entitlement to an increased evaluation for flat feet had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board referred these issues to the AOJ for appropriate action.  

In June 2013, the RO granted entitlement to service connection for right lumbar radiculopathy associated with degenerative disc and joint disease of the lumbosacral spine with spinal stenosis, evaluated as 10 percent disabling from December 20, 2007, and 20 percent disabling from April 30, 2013.

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claim based upon all relevant evidence.  


FINDINGS OF FACT

1.  Prior to July 19, 2010, the Veteran's low back disability was not productive of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or of a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

2.  From and after July 19, 2010, the Veteran's low back disability was manifested by limitation of motion with pain and some flare-ups, but without objective evidence of forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable or unfavorable ankylosis of the thoracolumbar or entire spine; or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

3.  Prior to March 22, 2013, the Veteran's disability of right lower extremity radiculopathy is productive of mild incomplete paralysis.

4.  From and after March 22, 2013, the Veteran's disability of right lower extremity radiculopathy is productive of moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent prior to July 19, 2010, and in excess of 20 percent thereafter, for the Veteran's low back disability not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.40, 4.45, 4.71, 4.71a; 38 C.F.R. § 4.71a, Diagnostic Code 5237, General Rating Formula for Diseases and Injuries of the Spine; Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2013).

2.  The criteria for an evaluation of greater than 10 percent prior to March 22, 2013, for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.40, 4.45, 4.71, 4.71a; 38 C.F.R. § 4.124a, Diagnostic Code 8520.

3.  The criteria for an evaluation of 20 percent, but no higher, from March 22, 2013, for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.40, 4.45, 4.71, 4.71a; 38 C.F.R. § 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

In letters dated in February and June 2008, and January 2009, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the she was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in February 2008, July 2010, and March and April 2013, which, taken together, are fully adequate to evaluate the claim.  In this regard, the Board notes that the claims file was reviewed in the 2010 and 2013 VA examinations and the examinations fully addressed rating criteria.  

The Board also notes that this matter was remanded in February 2013 in order to afford Veteran an additional VA examination in connection with her claim.  The examiner was asked to evaluate the Veteran disability and indicate whether various neurological complaints, to include urinary and bowel incontinence, were associated with the Veteran's service-connected low back disability.  The examiners reviewed the claims file and the Veteran and offered opinions that substantially complied with the February 2013 remand request.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999)

II. Analysis.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In rating musculoskeletal disabilities, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

In this regard, the Board notes that the Court, in Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at 4 (Vet. App. Aug. 23, 2011), recently held that, although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  See also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant); Spurgeon v. Brown, 10 Vet. App. 194 (1997) (38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function).  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In this regard, the Board notes that the Court has recently held that the application of  38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

Here, the Veteran's low back disability is currently evaluated as 10 percent disabling prior to July 19, 2010, and 20 percent disabling thereafter, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5242.  

The Veteran's disability may be evaluated (preoperatively or postoperatively) either under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Note (1):  Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome can also be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Such provides that a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the last 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1):  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

The medical evidence in this case consists of VA examinations dated in February 2008, July 2010, and March and April 2013, as well as VA and private treatment records.

In the February 2008 VA examination, the examiner indicated that the Veteran's claims file had not been reviewed in connection with the examination and report. 
The Veteran reported a longstanding history of back pain since 1982 with midline pain radiating to both legs, but more so on the right.  The examiner indicated that the Veteran had a myelogram in 1983 showing bulging discs and one herniated disc at L1-2.  The Veteran underwent spinal steroid injections and physical therapy.  An EMG dated in 2005 was noted to show right lumbar radiculopathy.  A January 2008 CT revealed multiple disc bulging with mild left foraminal stenosis at L2-3.  The examiner noted that the Veteran had been incontinent for 10 years and had early menopause at around 20 years of age.  The Veteran denied recent bowel or bladder changes or weight loss.  The Veteran was indicated to have pain on ambulation located in the mid line lower back to bilateral posterior thighs, anterior legs, ankles and toes on the right.  The pain could last several hours and was described as burning sharp.  There was no weight loss, fever, malaise, dizziness, visual disturbances, numbness or bowel complaints.  Old bladder leaking was noted.  The Veteran was indicated to be slightly unsteady, but otherwise did not need assistance walking.  She indicated that she had 2-3 falls recently.  She was noted to be independent in activities of daily living.  Range of motion testing showed full range of motion of the lumbar spine in all planes with pain on flexion  and extension at the end of the range.  Range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use or during flare-ups.  The Veteran was noted to have tenderness with spasm in the left paraspinal muscles.  Neurological examination revealed decreased sensory response in the right leg and bilateral lower extremity bulk tone strength within functional limits.  Reflexes were 2+ in the bilateral lower extremities and Lasegue's sign was positive on the right at 40 degrees.  The Veteran was diagnosed as having right lumbosacral radiculopathy.  Functional impairment was indicated to be mild.

The Veteran was again afforded a VA examination dated in July 2010.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran described intermittent daily low back pain.  The pain was indicated to be at 8-9/10 usually after prolonged inactivity and after walking 1 to 2 blocks.  The pain was reported to radiate into both legs mainly on the right into the toes.  The Veteran described numbness of the entire right leg into the large toe.  A January 2008 CT was noted to reveal mild lumbar disc bulges and mild left foraminal stenosis.  A 2005 EMG revealed evidence of right lower lumbar radiculopathy.  After examination, the Veteran was diagnosed with mild lumbar degenerative disc disease with evidence of right lower lumbar radiculopathy.  Clinical examination was indicated to be normal.  

An additional July 2010 examination was also conducted with a different examiner.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran was noted to have a history of back pain in service for which she was treated conservatively.  The Veteran complained of low back pain that radiated to the bilateral lower extremities.  The Veteran reported that she had about 8 episodes that required her to stay in bed for 1 to 3 days at a time.  There was some additional limitation of motion during flare-ups.  The Veteran was noted to walk unaided with the use of a cane at times.  She was noted to be unsteady and fall at times.  Range of motion testing revealed forward flexion of 0-40 degrees, extension of 0-10 degrees, left and right lateral flexion of 0-20 on the right and 0-30 degrees on the left (markedly pain on the right with repetitive movement), and left and right lateral rotation of 0-20 on the right and 0-30 degrees on the left (markedly pain on the right with repetitive movement).  Pain was noted at the end of each motion.  The examiner also noted tenderness of the bilateral lumbosacral paraspinals, right more than left.  The Veteran was noted to have guarding, a slow antalgic gain, and mild dextrascoliosis.  There was no additional limitation of range of motion with repetitive motion.  The Veteran was diagnosed with degenerative disc disease of the upper thoracic spine.

Finally, the Veteran was examined by VA in March and April 2013.  The April examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran was diagnosed with right lumbar radiculopathy.  Muscle strength was 5/5 throughout and reflexes were 2+ throughout.  There was no pain, paresthesias or dysesthesias, or numbness in the lower extremities.  The sensory examination was normal and the nerve examination was normal.  After examination, the examiner opined that the Veteran's urinary symptoms, frequency and intermittent urge, and stress urine leakage, are not related to the Veteran's back condition.  The neurological examinations were normal and there was no evidence of any neurological abnormalities or cauda equine syndrome that causes bowel and bladder problems.  After reviewing the Veteran claims file, medical records, imaging studies, EMG, history, and physical examination, the examiner stated that the urinary incontinence and urinary symptoms were not caused by or aggravated by the Veteran back condition.  The examiner then reported that the Veteran did have right lumbar radiculopathy affecting the lower lumbar nerve roots L4/L5.  The examiner stated that the neurological examination was normal and that the Veteran had only radicular pain and numbness in the right lower extremity without objective neurological impairment.  

The March VA examination report noted a diagnosis of multilevel degenerative disc disease/degenerative joint disease with mild spinal stenosis and mild osteoarthritis of the sacro-iliac joints.  The Veteran's medical history was reviewed briefly.  Range of motion testing revealed forward flexion 0-60 degrees, extension of 0-10 degrees, right and left lateral flexion of 0-30 degrees, right and left lateral rotation of 0-30 degrees.  Pain generally began at the end of motion.  No additional limitation of motion was noted on repetitive testing.  Tenderness was found at the right lumbosacral paraspinals and the Veteran was noted to have mild dextrascoliosis.  The Veteran was noted to have nerve root involvement of L4/L5/S1/S2/S3 on the right with moderate radiculopathy.  The Veteran was also indicated to have IVDS with incapacitating episodes of less than one week total.  The Veteran was found to occasionally use a brace and she was indicated to use a lumbosacral corset when in a lot of pain.  The Veteran was noted to be employed in a desk job and the pain aggravates after prolonged sitting.

The Veteran's outpatient records were also reviewed, but did not indicate symptoms substantially different than those discussed in the examination reports noted above.   

Private medical records from November 2006 show that the Veteran was seen for back pain.  She reported having experienced both incontinence of stool and incontinence of urine within the past week.  The impression noted a strange constellation of symptoms and signs, but was worrisome for lumbar disk herniation with possible cord compression given recent incontinence.  

VA treatment records show that the Veteran has been seen on many occasions with urinary complaints, which include both incontinence and difficulty with passing urine.  She has been examined by the urology clinic and by her VA health care provider, but the cause of her symptoms was not identified.  Although the Veteran's history of low back pain was acknowledged, none of these records appears to either attribute the urinary problems to the back or, on the other hand, state that they are not related to the back.  

Under the General Rating Formula, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent prior to July 19, 2010 or in excess or 20 percent thereafter.  In this regard, the evidence of record prior to July 19, 2010 fails to demonstrate forward flexion not greater than 60 degrees or a combined range of motion of the thoracolumbar spine not greater than 120 degrees, nor was there evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The evidence rather reveals that the Veteran had essentially full range of motion with some pain and tenderness with spasm in the left paraspinal muscles, but no evidence of abnormal gait or abnormal spinal contour caused by muscle spasm or guarding.  There was also no increased pain, fatigue, weakness or incoordination with repetitive motion.

In addition, the medical evidence on and after July 19, 2010 does not indicate forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable or unfavorable ankylosis of the thoracolumbar or entire spine.  Specifically, the evidence shows that the Veteran had range of motion of 40 to 60  degrees flexion with some pain, but no increased pain, fatigue, weakness or incoordination with repetitive motion.  

The Board notes that, under Note (1) of the General Rating Formula, any associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.  Therefore, the Board has considered whether there are any associated objective neurological abnormalities that warrant separate ratings.  In this regard, the Board notes that the Veteran has been service-connected for right lower extremity radiculopathy, evaluated as 10 percent disabling prior to April 30, 2013, and 20 percent disabling thereafter.  In regards to whether these evaluations are the correct evaluations for this condition, the Board finds that the condition should be evaluated as 20 percent disabling effective March 22, 2013, rather than April 30, 2013, but that no additional higher evaluations are warranted.

In this regard, the Board notes that this condition is evaluated under Diagnostic Code 8520, which provides that paralysis of the sciatic nerve will be evaluated as 10 percent disabling if incomplete paralysis is mild, 20 percent if the condition is moderate, 40 percent if the condition is moderately severe, 60 percent if the condition is severe with marked muscular atrophy, and 80 percent disabling if the paralysis is complete with foot dangles and drops, no active movement possible of the muscles below the knee, and flexion of the knee weakened or lost.  

The medical evidence with respect to right lower radiculopathy prior to March 22, 2013, does not indicate that the symptoms connected with this disability are more than mild.  Examinations prior to the March 2013 VA examination report indicate symptoms of pain and radiculopathy of the right lower extremity and decreased sensory response in the right leg.  The February 2008 examination specifically indicated that these symptoms were mild and the July 2010 examination, though noting subjective symptoms, found that the clinical examination was normal.  It is not until the March 22, 2013 examination that the Veteran's right lower extremity radiculopathy was noted to be moderate.  Afterward, the medical evidence does not demonstrate that the right lower extremity radiculopathy is productive of moderately severe symptoms.  

With respect to the left lower extremity, the Board notes that the Veteran's examination results have been almost universally normal, with some notation of pain radiating into the bilateral lower extremities.  Unlike her right leg, however, the Veteran has not been diagnosed with left lower extremity radiculopathy or other neurological condition of the left leg related to her service-connected low back disability.  The objective medical evidence of record fails to demonstrate that the Veteran's lumbar spine disability results in any associated objective neurological abnormalities, other than the service-connected right lower extremity radiculopathy, that warrant separate ratings.  

In addition, the Board notes that the Veteran has had ongoing complaints of urinary and stool incontinence and difficulty with passing urine.  The 2013 VA examination reports specifically addressed this question and concluded, after examining the Veteran and her claims file that the recorded complaints of bowel and bladder symptoms were not caused or aggravated by the Veteran's service connected low back disability.

Based on the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent prior to July 19, 2010, or in excess of 20 percent thereafter for her low back disability under the General Rating Formula for Diseases and Injuries of the Spine.

The Board has also considered whether the Veteran is entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  In this regard, the Board observes that the Veteran reported that she experienced flare-ups.  The record indicates that the Veteran, in the July 2010 examination, experienced 8 episodes that required her to stay in bed for 1 to 3 days at a time.  And in March 2013 VA examination report, the Veteran was noted to have IVDS with incapacitating episodes of less than one week total.  However, the July 2010 examiner did not indicate that bed rest was prescribed by a physician.  And the March 2013 examination report did not find incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  As such, the Veteran is not entitled to higher ratings under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Additionally, the Board has specifically considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine whether an increased evaluation may be warranted.  The Board, however, finds that the evaluations adequately take the Veteran's noted complaints of pain into consideration.  And the VA examiners all consistently found that, while there was some pain, there was no fatigue, weakness or incoordination with repetitive motion. Therefore, the Board holds that additional evaluation in consideration of DeLuca and applicable VA code provisions is not warranted.  See also 38 C.F.R. § 4.7.  

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected disability are contemplated in the rating assigned.  There is no indication that pain, due to disability, causes functional loss greater than that contemplated by the evaluations assigned by the RO.  See 38 C.F.R. § 4.40; DeLuca, 8 Vet. App. 202; see also 38 C.F.R. § 4.7; see also Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

The Board has also considered that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Moreover, the Court has recently held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011). However, as the Veteran has already been assigned compensable evaluations under VA's Rating Schedule, 38 C.F.R. § 4.59 is of no benefit to the Veteran in the present case.

In sum, based upon a thorough review of the evidence of record, the Board finds that the preponderance of medical evidence is against the appellant's claim.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the appellant's claims, the doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board notes that some the VA examinations of the Veteran were conducted without the benefit of reviewing of the Veteran's claims file.  The Board, however, notes that the Court in Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003), held that scientific tests (range of motion measurements in that case) are not conclusions drawn by a VA examiner that would be affected by review of the claims file.  As a result, the Court concluded that the failure to review the Veteran's claims file did not undermine the objective (range of motion) findings recorded by the VA examiner; these findings were considered valid despite flaws in the record.  Id.  A review of the Veteran's claims file, while desirable, was not necessary to the successful evaluation of the Veteran's claim.  The findings regarding the Veteran's back disability are not undermined by a failure to review the Veteran's claims file.  

In addition, with respect to the Veteran's claim, the Board has also considered the statements that her disability is worse than evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes through the senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board acknowledges the Veteran's contentions; however, the Board finds the severity of the Veteran's service-connected back disability is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total rating based upon individual unemployability due to service-connected disability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   On the March 2013 VA examination, it was noted that the Veteran was currently employed and there is no suggestion in the evidence of record that the Veteran is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  Therefore, the Board finds that no further consideration of a TDIU is warranted.  


ORDER

A rating in excess of 10 percent prior to July 19, 2010, and in excess of 20 percent thereafter, for degenerative disc and joint disease of the lumbosacral spine with spinal stenosis, is denied.
 
A 20 percent evaluation from and after March 22, 2013, for service-connected right lower extremity radiculopathy is granted subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


